Title: From Alexander Hamilton to Thomas Arnold, 13 December 1790
From: Hamilton, Alexander
To: Arnold, Thomas


Treasury DepartmentDecember 13th. 1790.
Sir
Your letter of the 29th. October has been received. It will be proper for you to make application on the subject of fees to the Collector of your District. It is his duty, both as it regards the persons who hold the employment of surveyor and the public service, to pay to the several surveyors the lawful portion of the compensations, according to their several services. And I presume if any error has taken place through misapprehension it will on re-examination be set right.
I am, Sir, Your Obedient servant
A Hamilton
Thomas Arnold EsquireSurveyor, East Greenwich.
